IN THE SUPREME COURT OF THE STATE OF NEVADA


                ERNEST CHARLES GIBBS, JR.,                              No. 70080
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK,
                Respondent,
                                                                             FILED
                and                                                          MAY 0 9 2016
                BRIAN E. WILLIAMS, SR., WARDEN;                             TRACIE K. UNDFMAN
                                                                         CLERK OF SUPREME COURT
                AND THE STATE OF NEVADA,                                BY
                Real Parties in Interest.                                    DEPUTY CLERK




                                         ORDER DENYING PETITION
                                This is a pro se petition for a writ of mandamus. Petitioner
                challenges the computation of time served and asks this court to order the
                Nevada Department of Corrections to properly apply statutory credits to
                his sentence. Without deciding upon the merits of any claims raised in the
                documents submitted in this matter, we decline to exercise our original
                jurisdiction.      See NRS 34.160; NRS 34.170. A challenge to the
                computation of time served must be raised in a postconviction petition for




SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                      00-14375.
                a writ of habeas corpus filed in the district court in the first instance.'
                NRS 34.724(2)(c); NRS 34.738(1); NRAP 22. Accordingly, we
                             ORDER the petition DENIED.



                                                                                         J.




                                                            Saitta


                                                                        AO&
                                                            Pickering




                cc:   Ernest Charles Gibbs, Jr.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      1 We express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) )947A